IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DARWIN CAIN,                             NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3405

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed April 4, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Darwin Cain, pro se, Petitioner.

Pamela Jo Bondi, Attorney General; Kathleen C. Hagan and Daniel A. Johnson,
Assistant Attorneys General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WOLF, KELSEY, and WINOKUR, JJ., CONCUR.